Citation Nr: 1725528	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-17 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent prior to April 13, 2015 and since October 4, 2016 and in excess of 30 percent from April 13, 2015 to October 3, 2016 for cervical neck strain with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the July 2012 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing before the Board at the local RO.  In August 2014, the Veteran clarified that instead of a Travel Board hearing he wanted a video conference hearing before the Board.  In December 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in January 2017.  In January 2017, the Veteran's representative requested the hearing be rescheduled as the Veteran was in the hospital.  In February 2017, the Veteran was notified by letter that his video conference hearing was rescheduled for march 2017.  The February 2017 notice was sent to the most recent address of record.  The Veteran failed to appear for the March 2017 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In the October 2016 VA rating decision, the RO recharacterized the claim as cervical neck strain with DJD and continued the 20 percent disability rating from February 8, 2010 to April 12, 2015, assigned a 30 percent disability rating was assigned from April 13, 2015 to October 3, 2016, and continued the 20 percent disability rating thereafter.  Since the 20 and 30 percent disability ratings are not the maximum ratings available prior to April 13, 2015, from April 13 2015 to October 3, 2016, and thereafter, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  For the entire rating period, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas due to psychiatric symptomatology.

2.  Prior to April 13, 2015 and since October 4, 2016, the Veteran's service-connected cervical neck strain with DJD was not and has not been manifested by forward flexion to 15 degrees or less, ankylosis, or any neurological abnormalities.

3.  From April 13, 2015 to October 3, 2016, the Veteran's service-connected cervical neck strain with DJD was not manifested by unfavorable ankylosis of the entire cervical spine or the entire spine or any neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a rating in excess of 20 percent prior to April 13, 2015 and since October 4, 2016 and in excess of 30 percent from April 13, 2015 to October 3, 2016 for cervical neck strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a February 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For both issues decided herein on appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD and cervical neck strain with DJD on appeal since he was last examined in October 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected PTSD and cervical neck strain with DJD, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a January 13, 2010 VA Form 21-4138, the Veteran requested a higher rating his service-connected PTSD and cervical neck strain disabilities.  He noted that his "symptoms have aggravated over time and now warrant an increase in disability compensation [and he] receive[s] treatment and medication for th[e]se condition[s] at the VA Medical Center in Colorado Springs, [Colorado]."

PTSD

In a November 2004 VA rating decision, service connection for PTSD was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 10 percent disability rating effective for the entire rating period from January 1, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In a January 2008 VA rating decision, a 50 percent disability rating was assigned for the entire rating period from June 29, 2007, pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders..

The Board considers whether a rating in excess of 50 percent for PTSD is warranted at any time since the date of claim on January 13, 2010.

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next-higher rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented usage of the DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in November 2016, the DSM-V is for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In a January 2010 VA medical history form, the Veteran noted being unemployed since June 2009.

At the February 2010 VA psychiatric examination, the Veteran reported being divorced, but still living with his wife and adult son.  He has been in school since October 2005 and will finish his bachelor's degree in computer engineering the following month (March 2010) and plans to look for a job in design engineering thereafter.  In June 2009, he quit his sales job in June 2009 because his back was bothering him.  Upon clinical evaluation, the Veteran demonstrated good eye contact, appropriate behavior, the ability to maintain minimal personal hygiene and other basic activities of daily living, rate and flow of speech within normal limits and logical, and orientation to person, place, and time.  There were positive findings of a history of anxiety with some depressed mood, sleep impairment marked by continuing difficulty getting to sleep and staying asleep because of nightmares, anger issues to include a noted incident of road rage, hypervigilance, and sometimes wakes up afraid.  There were also no findings of impairment of thought process or communication, delusions, hallucinations, memory loss or impairment, obsessive or ritualistic behavior, history of panic attacks, impairment in impulse control, or suicidal or homicidal thought, ideation, plans, or intent.  Following review of the claims file and clinical evaluation, the VA examiner concluded the Veteran's symptoms are continuous but mild, to include mild social functioning impairment, and there is occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

At the October 2011 VA DBQ examination for PTSD, the Veteran reported re-experiencing symptoms nearly every night, occasional intrusive memories during the day, poor sleep, anger problems since 2005, tries to always stay busy, and avoids war-related news and movies.  He noted that when he divorced his wife in 2009 he was initially isolative and had difficulty connecting emotionally with people, yet now does not.  In fact, he reporting being close with his niece and daughter, has a girlfriend and a few good friends, does not avoid social areas, and is not particularly isolative.  He also denied any increased anxiety/panic, exaggerated startle response, and avoidance of public areas.  While he has not worked since 2009, he is still enrolled at college for his master's degree and performing well with some difficulty concentrating for long periods of time.

Upon clinical evaluation, the Veteran was neatly dressed and oriented, described episodes of violence without any visible emotional reaction, and demonstrated linear and organized communication and controlled affect.  There were positive findings of sleep impairment, nightmares, and violent episodes of anger.  On the other hand, there were no findings of gross cognitive impairments, anxiety, depressed mood, suicidal ideation, illogical speech, neglect of appearance/hygiene, or inability to maintain effective relationships.  Following review of the claims file and clinical evaluation, the VA examiner concluded the Veteran's service-connected PTSD demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In the July 2012 substantive appeal, the Veteran reported continuous psychiatric medication and symptoms of sleep impairment, anger, nightmares, and depression.

At the April 2014 VA DBQ examination for PTSD, the Veteran reported the continuous relationship with his girlfriend, anger problems, nightmares, difficulty falling asleep, hypervigilance, concentration difficulties, and intrusive thoughts.  While the relationships with his children fell apart, he has a few friends and gets along with his girlfriend's children.  He is no longer in school and has not found employment, to which he expressed difficulty getting an interview after listing PTSD on employment forms.  The Veteran also reported emotional detachment towards others, daily brief dissociative episodes, intermittent helplessness, decreased interest, motivation, and energy, yet completes his activities of daily living and sometimes meets with other veterans for lunch.  The Veteran denied panic attacks, suicidal ideation, manic-like symptoms such as impulsivity, overt psychotic symptoms such as auditory/visual hallucinations or paranoia, obsessive or ritualistic behavior, and inappropriate behavior.

Upon clinical evaluation, the Veteran demonstrated good eye contact, appropriate behavior, normal range for mood and affect, the ability to maintain minimal personal hygiene and other basic activities of daily living, oriented to person, place, and time, normal rate and flow of speech, normal capacity for insight, and at times distant and irritable.  There were no findings of impairment of thought processes or communication, delusions, hallucinations, or loose associations or flight of ideas.  Following review of the claims file and clinical evaluation, the VA examiner concluded the Veteran's service-connected PTSD demonstrated occupational and social impairment with reduced reliability productivity.  It was also noted that the Veteran's prognosis for improvement is fair and there was no significant change in his psychiatric symptoms since the previous VA examination. 

At the October 2016 VA DBQ examination for PTSD, the Veteran reported living with his fiancé, ongoing limited contact with his children, and has not worked since he quit his sales job in 2010.  He also reported current symptomatology to include flashbacks, nightmares, trouble remaining asleep, avoids crowds and loud noises, anger issues, blames himself, anxiety without a panic attack for three years, lack of interest in recreational activities, persistent negative emotions, hopelessness, sadness, low self-esteem, irritability, difficulty getting motivated, and emotionally detached.  The Veteran further denied hallucinations, crying, mania, poor hygiene, suicidal ideation, and panic attacks.

Upon clinical evaluation, the Veteran demonstrated a casual and groomed appearance, fair eye contact, normal mood with congruent affect, cooperative attitude, logical and organized thought processes, appropriate interaction, and orientation to person, place, and situation.  Following review of the claims file and clinical evaluation, the VA examiner concluded the Veteran's service-connected PTSD demonstrated occupational and social impairment with reduced reliability productivity.  It was further noted that the Veteran is able to maintain activities of daily living. 

Review of VA treatment records during the appeal period further show individual psychotherapy treatment sessions from June 2010 to October 2016, to include discussions of depression, avoidance, irritability, decreased interest in activities, and denial of suicidal or homicidal ideation.  The Veteran also attended multiple group therapy sessions from November 2010 to January 2016.

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas due to such psychiatric symptomatology.  While he reported, in part, to having anxiety, sleep impairment, depressed mood, hypervigilance, intrusive memories, anger, avoidance, difficulties with concentration, decreased interest, intermittently helplessness, flashbacks, negative motions, and emotionally detached, his overall psychiatric symptomatology has not risen to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  As such, a rating in excess of 50 percent is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is aware that the symptoms listed under the next-higher ratings of 70 and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such evaluations requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the entire appeal period but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 50 percent as they do not manifest with the severity required for a higher rating.

Cervical Neck Strain with DJD

In a September 2004 VA rating decision, service connection for cervical neck strain was granted because the disability was deemed to be directly related to his military service, to include falling on ice in January 2000.  The Veteran was assigned a 20 percent disability rating effective for the entire rating period from January 1, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In a May 2012 VA rating decision, the 20 percent disability rating was continued.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  In an October 2016 VA rating decision, the RO recharacterized the claim as cervical neck strain with DJD and continued the 20 percent disability rating from February 8, 2010 to April 12, 2015, assigned a 30 percent disability rating was assigned from April 13, 2015 to October 3, 2016, and continued the 20 percent disability rating thereafter.  Id.

The Board considers whether a rating in excess of 20 percent is warranted from January 13, 2010 (date of claim) to April 12, 2015 and since October 4, 2016 and whether a rating in excess of 30 percent is warranted from April 13, 2015 to October 3, 2016 for cervical neck strain with DJD.

Diagnostic Code 5242 provides for degenerative arthritis of the spine (see also Diagnostic Code 5003).  Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 20 percent rating, the maximum available, is assigned for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In February 2010, the Veteran underwent a VA musculoskeletal examination, to include the cervical spine.  The Veteran reported continuous symptoms of intermittent pain and the ability to perform his usual functions at work.  Upon clinical evaluation, the Veteran demonstrated forward flexion of the cervical spine to 45 degrees.

At the October 2011 VA Disability Benefits Questionnaire (DBQ) examination for neck (cervical spine) conditions, the Veteran reported stiffness and soreness.  Upon clinical evaluation, the Veteran demonstrated forward flexion of the cervical spine to 45 degrees.

At the October 4, 2016 VA DBQ examination for neck (cervical spine) conditions, the Veteran reported worsening neck pain.  Upon clinical evaluation, the Veteran demonstrated forward flexion of the cervical spine to 30 degrees.

Review of the record also includes VA treatment records dated through October 2016 which show ongoing reports and treatment for neck pain and as well as the following.  In November 2014, he demonstrated severely limited neck range of motion; however, test results were not measured in degrees.  On April 13, 2015, the Veteran demonstrated flexion of the cervical spine to 5 degrees and reported neck stiffness and pain.  A July 2015 record notes his neck range of motion was still very limited, again, without results measured in degrees.  Most recently in September 2016, the VA treating physician noted the Veteran demonstrated full range of neck motion.

Moreover the medical evidence of record, as discussed above, documents active range of motion findings of the Veteran's cervical spine.  In fact, the October 2016 VA DBQ examiner specifically documented no findings of ankylosis of the Veteran's spine.

At the outset, the Board notes that a rating in excess of the currently assigned 20 and 30 percent disability ratings is not available under Diagnostic Code 5242.

With regard to the appeal periods prior to April 13, 2015 and since October 4, 2016, after a review of the evidence discussed above, the Board finds that the Veteran's service-connected cervical neck strain with DJD was not and has not been manifested by forward flexion to 15 degrees or less nor ankylosis.  The current symptomatology includes limited forward flexion, at worst, to 30 degrees, pain, stiffness, and soreness; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  As a result, a rating in excess of 20 percent is denied prior to April 13, 2015 and since October 4, 2016 for service-connected cervical neck strain with DJD.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

With regard to the appeal period prior to April 13, 2015 and since October 4, 2016, the Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

At the February 2010 VA examination, the Veteran demonstrated range of motion findings with tenderness; however, there was no change in active or passive range of motion during active repetitive testing against resistance, and no additional loss of range of motion for the cervical spine due to painful motion, weakness, impaired endurance, incoordination or instability.

At the October 2011 VA DBQ examination, the Veteran did not demonstrate any findings of localized tenderness or additional limitation in range of motion of the cervical spine following repetitive-use testing or any functional loss and/or functional impairment of the cervical spine.

At the October 2016 VA DBQ examination, the VA examiner noted the Veteran did not report having any functional loss or functional impairment of the cervical spine regardless of repetitive use and the Veteran was able to perform repetitive use testing without any additional loss of function or range of motion after three repetitions.  The VA examiner further noted that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time and with flare-ups.

Additionally, review of VA treatment records show that in February 2015 and March 2015 the Veteran reported still having a lot of neck pain that is so bad that he can barely turn his neck side to side making it difficulty to drive.

After a review of the evidence discussed above, the Board finds that the functional equivalent of forward flexion to 15 degrees or less or ankylosis is not shown at any time prior to April 13, 2015 and since October 4, 2016.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the cervical spine.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 20 percent for the service-connected cervical neck strain with DJD at any time during the appeal periods prior to April 13, 2015 and since October 4, 2016 under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  

With regard to the appeal period from April 13, 2015 to October 3, 2016, after a review of the evidence discussed above, the Board finds that the Veteran's service-connected cervical neck strain with DJD was not manifested by unfavorable ankylosis of the entire cervical spine or the entire spine.  The current symptomatology includes pain, stiffness, and limited forward flexion, at worst, to 5 degrees.  As a result, a rating in excess of 30 percent is denied from April 13, 2015 to October 3, 2016 for service-connected cervical neck strain with DJD.  Id.

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the cervical spine from April 13, 2015 to October 3, 2016, inquiry into the DeLuca factors is moot for that appeal period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

Next, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

At the February 2010 VA examination, the Veteran reported occasional numbness in the mid-cervical region without radiation; however, the VA examiner concluded the Veteran's diagnosis of cervical strain with spurring related to DJD was without radiculopathy.  

At the October 2011 VA DBQ examination, the Veteran demonstrated normal results to reflex and sensory testings of the upper and lower extremities, there were no findings of radicular pain or any other signs or symptoms due to radiculopathy, and there were no findings of any other neurologic abnormalities related to the cervical spine disability, to include bowel or bladder problems due to cervical myelopathy.  

At an April 2015 VA treatment session, the Veteran endorsed some intermittent numbness in the left arm and radiation pattern down the posterior arm to the hand involving all five fingers; however, no diagnosis of a neurological abnormality associated with the service-connected cervical neck strain with DJD was rendered.  At that session, the Veteran also denied bowel/bladder symptoms.

At the October 2016 VA DBQ examination, the Veteran denied radiation, numbness, or weakness associated with his cervical spine.  The Veteran demonstrated normal results to reflex and sensory testings of the upper and lower extremities, there were no findings of radicular pain or any other signs or symptoms due to radiculopathy, and there were no findings of any other neurologic abnormalities related to the cervical spine disability, to include bowel or bladder problems due to cervical myelopathy.  

As a result, the Board finds that for each rating period on appeal, the Veteran has not been diagnosed with any neurological abnormality associated with the service-connected cervical neck strain with DJD.

Lastly, with regard to both issues on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD and cervical neck strain with DJD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected musculoskeletal and psychiatric disabilities according to the appropriate Diagnostic Codes and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular rating for PTSD and schedular ratings for cervical neck strain with DJD have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Lastly, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO in the March 2010 VA rating decision.  The Veteran filed a timely notice of disagreement in November 2010 and a statement of the case was sent to the Veteran in April 2011; however, the Veteran did not file a timely substantive appeal for that issue nor has the issue been subsequently raised in connection with either service-connected disability on appeal, thus it is not currently before the Board for appellate consideration. 


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent prior to April 13, 2015 and since October 4, 2016 and in excess of 30 percent from April 13, 2015 to October 3, 2016 for cervical neck strain with DJD is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


